Citation Nr: 1730639	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  11-17 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine.

 2.  Entitlement to service connection for torticollis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to July 1946, from January 24, 1947 to February 9, 1947, and from January 1951 to September 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board issued a decision denying this appeal in November 2013.  In May 2014, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  The Board remanded the claims in November 2014 for further development.

The Veteran presented testimony at a Board hearing in July 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to an earlier effective date for the granting of a 100 percent rating for asbestosis has been raised by the Veteran in a March 2017 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Degenerative disc disease of the cervical spine has not been shown to have had its onset in service or within one year of service, and such disability is not otherwise a result of active military service. 

2.  Torticollis has not been shown to have had its onset in service or within one year of service, and such disability is not otherwise a result of active military service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for an award of service connection for torticollis have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a June 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in November 2012, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination and addressed all relevant issues.  

Additionally, the Board notes that these claims were remanded so that the RO could make efforts to locate a Form HF-57.  The RO contacted the service department and received a negative response.  The Board is satisfied that the RO complied with the remand instructions.  Moreover, the purpose of locating the Form HF-57 was to substantiate the contention that the Veteran suffered an in-service injury to his cervical spine.  As explained below, the Board has afforded the Veteran the benefit of the doubt as to this aspect of the claims.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Veteran's hearing, the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained.  Ultimately the claim was remanded.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 


Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that his chronic neck problems, to include disc disease and torticollis, are due to his active service.  Specifically, he has indicated through statements and testimony that he was in a smaller boat that broke loose from his ship.  He reported that when the smaller boat landed in the water, after a 30 foot fall, he felt a crack in his back and neck.  He claims to have sought treatment at sick bay for his injuries.  He then indicated that by 1970, his injuries really started to cause him problems, resulting in frequent hospitalizations. 

The service treatment records dated in July 1946 document that a motor launch fell from the Veteran's ship while he was in it, and that "one of his injuries" was to his right knee.  The wording of the medical record implies that he had other injuries in addition to the right knee at that time.  One of those injuries appears to be an injury to the abdomen/epigastric area resulting in soreness (VBMS, 11/7/15, STRs, pgs. 65-68).   

The remainder of the service treatment records are silent as to any neck complaints or treatment.  The Veteran underwent an examination in October 1947.  He stated that "My knee and abdominal muscles were injured in overturned boat in Philippine Islands in August 1945."  There was no mention of a cervical spine injury.  (VBMS, 11/7/15, STRs, p. 34).  In November 1950, he was examined and found to be physically qualified for reenlistment into the U.S. Naval Reserve.  His neck was found to be normal (VBMS, 11/7/15, STRs, pgs. 17-21).  Additionally, he completed a Report of Medical History in January 1951.  He denied having any arthritis or bone, joint, or other deformity.  There was no mention of any cervical spine injury or symptoms (VBMS, 11/7/15, STRs, p. 13).  A September 1952 examination also revealed normal findings (VBMS, 11/7/15, STRs, p. 3).  

Post-service private and VA treatment records currently associated with the claims file document cervical spine degenerative disc disease and torticollis.  Additionally, the treatment records document the Veteran's report of chronic neck pain since the in-service neck trauma.  Moreover, the claims file contains a November 2009 VA neurology clinic report in which the examiner noted that the Veteran had a history of trauma to his neck while in the service.  The examiner referenced medical literature supporting a finding of acquired dystonias following trauma (VBMS, 12/22/09, p. 9).  Finally, the Veteran provided testimony as to the neck injury sustained in service and that he has suffered neck pain since that time.

In order to determine whether the Veteran has torticollis or other neck disability, a VA examination was conducted in November 2012.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran was found to have degenerative disc disease of the cervical spine, diagnosed in 1969, and torticollis, diagnosed in the 1980s.  The Veteran reported that he suffered an injury in service.  He stated that his esophagus and abdomen muscles were affected.  He indicated that when he was serving in the Philippines, he was in an accident when a cargo net broke loose and hit his boat. Since service, he has had progressive issues with neck pain.  An MRI indicated mild degenerative disease of the cervical spine, most pronounced at C5-C6.  With respect to torticollis, the Veteran reported an onset in the 1980s, as his cervical spine condition progressed.  He has been treated extensively since the 1980s; and by the 1990s, he was started on routine Botox injections.  Symptoms included pain, limitation of motion of the cervical spine, and "very impressive" muscle spasms. The examiner noted as an aside, that the Veteran has a separate neurological condition called myasthenia gravis, found in 2011, which was responsible for his other neurological symptoms.

After examination, the examiner opined that the Veteran's diagnosed degenerative disc disease of the cervical spine and torticollis were less likely as not (less than 50%) related to or caused by his time in the service.  The examiner noted that onset for the cervical spine disability was 1969, and in the 1980s for the torticollis.  This was nearly 20 years after service for the cervical spine disability and 30 plus years after service for the torticollis.  He indicated that both conditions are not subtle conditions in terms of their symptoms.  If a service event were the etiology, the examiner explained that the medical records prior to onset would not have been silent.  The examiner stated that the etiology of the cervical spine condition was most likely due to his age and post-service occupation.  The etiology of the torticollis was not likely due to his cervical spine condition progressing.  

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has established the first of these elements.  There is no doubt that he suffers from disabilities a cervical spine disability, to include torticollis. 

There is some doubt as to the second element.  In this regard, there is no dispute that the Veteran suffered injuries arising from a fall in service.  The accident is documented by the service treatment records and substantiated by lay evidence.  However, there is some doubt as to whether an injuries suffered by the Veteran included an injury to his neck.  As noted above, a July 1946 service treatment record reflects that "one of his injuries" was to his right knee.  It is possible that another injury could have been to the Veteran's neck.  No further service treatment records substantiate an injury to the neck.  The claim was remanded so that the RO could make efforts to locate a Form HF-57.  The RO contacted the service department and received a negative response.  The Board finds that the Veteran is entitled to the benefit of the doubt with regard to whether he suffered a neck injury during service.  

It is the third element of service connection in which the Veteran's claim falls short.  Even assuming that he sustained a neck injury in service, the remainder of the service treatment records fail to reflect a chronic neck injury.  Consequently, chronicity in service is not adequately supported.  However, service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

However, continuity of symptomatology from service to the present is not established either.  The post service treatment records reflect the onset of a cervical spine disability in 1969 (17 years after service, and 20+ years after the in-service injury) and an onset of torticollis in the 1980s.  Moreover, in an August 2014 correspondence, the Veteran established that the injury occurred in 1945.  He stated that he was released from active duty in 1946 and was called back to service in 1950.  He was discharged again in 1952.  In 1953, he started a business and built a brick home.  It was not until 1970 when his service injuries started causing problems (VBMS, 8/19/14).

For the above reasons, continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current cervical spine disability, to include torticollis, is related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, the VA examiner in November 2012 concluded that the Veteran's cervical spine disability and torticollis were less likely than not related to service because the Veteran's disabilities are not manifested by subtle symptoms.  He stated that if a service-related event were the etiology, then the medical records prior to onset would not have been silent.   He stated that the etiology of the cervical spine condition was most likely due to the Veteran's age and post-service occupation; and the etiology of the torticollis was not likely due to his cervical spine condition progressing.  The Board finds the opinion of the VA physician to be persuasive evidence, as it was offered following a review of the record and an evaluation of the Veteran, and as it was accompanied by a clear rationale.  By contrast, the Board notes that the November 2009 record indicating that "the medical literature" supports a finding of acquired dystonias following trauma is less probative.  Indeed, no specific medical literature was actually cited in that report and the author had not reviewed the entire record and thus may not have been aware of the significant gap in time between the in-service accident and the post-service reported onset of symptoms.

The Veteran himself believes that his current cervical spine disability and torticollis are related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of a cervical spine disability, to include torticollis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims for entitlement to service connection for degenerative disc disease of the cervical spine and torticollis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for degenerative disc disease of the cervical spine is denied.

Entitlement to service connection for torticollis is denied.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


